--------------------------------------------------------------------------------

EXHIBIT 10.83


REGISTRATION RIGHTS AGREEMENT


BY AND AMONG


AVATAR HOLDINGS INC.


JEN I, L.P.,


JEN RESIDENTIAL LP


AND


THE OTHER SHAREHOLDERS FROM TIME TO TIME PARTY HERETO


Dated as of October 25, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
Section 1.
Definitions
1
     
Section 2.
Demand Registration
3
     
Section 3.
Piggyback Registrations
5
     
Section 4.
Holdback Agreements
6
     
Section 5.
Registration Procedures
7
     
Section 6.
Registration Expenses
11
     
Section 7.
Indemnification and Contribution
12
     
Section 8.
Underwritten Registrations
14
     
Section 9.
Current Public Information
15
     
Section 10. 
Transfer of Registrable Securities
15
     
Section 11. 
General Provisions
15


 
 

--------------------------------------------------------------------------------

 

AVATAR HOLDINGS INC.


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 25,
2010, among Avatar Holdings Inc., a Delaware Corporation (the “Company”), JEN I,
L.P. (“JEN I”) and JEN Residential LP (“JEN Res”).


The Company and certain of the Shareholders’ Affiliates are parties to a Master
Transaction Agreement dated as of October 25, 2010 (the “Master Agreement”) and
various other agreements entered into in connection therewith. In order to
induce the Shareholders’ Affiliates to enter into the Master Agreement and the
other Operative Documents (as defined in the Master Agreement), the Company has
agreed to provide the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the consummation of
the transactions under the Master Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:


Section 1.            Definitions.


Unless otherwise set forth below or elsewhere in this Agreement, other
capitalized terms contained herein have the meanings set forth in the Master
Agreement.


“Agreement” has the meaning set forth in the preamble.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in New York City.


“Commencement Date” means October 25, 2012.


“Company” has the meaning set forth in the preamble.


“Company-Paid Demand Registration” has the meaning set forth in Section 2(a).


“Demand Registration” has the meaning set forth in Section 2(a).


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.


“FINRA” means the Financial Industry Regulatory Authority, Inc.


“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.


“Holdback Extension” has the meaning set forth in Section 4(a)(ii).

 
 

--------------------------------------------------------------------------------

 

“Holdback Period” has the meaning set forth in Section 4(a)(i).


“Indemnified Parties” has the meaning set forth in Section 7(a).


“JEN I” has the meaning set forth in the preamble.


“JEN Res” has the meaning set forth in the preamble.


“Lockup Agreement” means the agreement attached as Exhibit E to the Master
Agreement.


“Majority Holders” means, at any time, Shareholders holding a majority of the
Registrable Securities at such time.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.


“Piggyback Registration” has the meaning set forth in Section 3(a).


“Public Offering” means any sale or distribution to the public of any capital
stock of the Company pursuant to a public offering registered under the
Securities Act.


“Master Agreement” has the meaning set forth in the recitals.


“Registrable Securities” means (i) any Common Stock received by the Shareholders
pursuant to the Master Agreement, (ii) any Common Stock received by the
Shareholders pursuant to the Earnout Agreement, dated as of October 25, 2010,
among the Company and the Shareholders, and (iii) any common capital stock of
the Company issued or issuable with respect to the securities referred to in
clauses (i) or (ii) above by way of dividend, distribution, split or combination
of securities, or any recapitalization, merger, consolidation or other
reorganization. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities upon the earliest to occur of: (a) the
date on which such Registrable Securities are sold or distributed pursuant to an
effective registration statement under the Securities Act, (b) the date on which
such Registrable Securities are sold in compliance with Rule 144, and (c) the
date on which such Registrable Securities are repurchased by the Company or a
Subsidiary of the Company.


“Registration Expenses” has the meaning set forth in Section 6(a).


“Rule 144,” “Rule 145,” “Rule 158,” and “Rule 405,” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.


“Sale Transaction” has the meaning set forth in Section 4(a)(i).


“Securities” has the meaning set forth in Section 4(a)(i).

 
-2-

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force, together with all rules and regulations promulgated
thereunder.


“Shareholders” means (i) JEN I and JEN Res, and (ii) in connection with a
transfer from JEN I or JEN Res pursuant to a pro rata distribution of all or a
portion of their assets to their partners, Reuben Leibowitz and Allen Anderson
and/or their controlled Affiliates; provided, however, that in the case of (ii),
in order to become a Shareholder, such Person must (A) hold Registrable
Securities, and (B) deliver a written instrument to the Company, in form and
substance reasonably satisfactory to the Company, confirming that such Person is
subject to and bound by the obligations of this Agreement as a Shareholder.


“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.


“Suspension Period” has the meaning set forth in Section 5(a)(vi).


“Violation” has the meaning set forth in Section 7(a).


Section 2.               Demand Registration.


(a)            Requests for Registration. Subject to the terms and conditions of
this Agreement, at any time after the Commencement Date (or, if earlier, the
date on which the Shareholders’ obligations under Section 1.3 of the Lockup
Agreement are terminated) until such time as the Shareholders collectively hold
less than 5% of the Common Stock of the Company, the Majority Holders may
request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-1, S-3 or any similar registration statement.
Any registrations requested pursuant to this Section 2(a) shall be referred to
herein as a “Demand Registration.” Each request for a Demand Registration shall
specify the approximate number of Registrable Securities requested to be
registered and the intended method of distribution. Subject to the terms of
Section 2(d), the Company shall include in such Demand Registration (and in all
related registrations and qualifications under state blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 15 days after
the receipt of such written requests.

 
-3-

--------------------------------------------------------------------------------

 

(b)            Demand Registration. Following the Commencement Date, the
Majority Holders shall be entitled to request one Demand Registration in which
the Company shall pay all Registration Expenses (“Company-Paid Demand
Registration”); provided that the aggregate offering value of the Registrable
Securities requested to be registered in any Demand Registration must equal at
least $5,000,000. A registration shall not count as a Demand Registration until
it has become effective. No Company-Paid Demand Registration shall count as a
Demand Registration unless the Shareholders are able to register and sell at
least 75% of the Registrable Securities requested to be included in such
registration; provided that in any event the Company shall pay all Registration
Expenses in connection with any registration initiated as a Company-Paid Demand
Registration whether or not it has become effective and whether or not such
registration has counted as a Company-Paid Demand Registration.


(c)            Shelf Registrations. The Company shall use its commercially
reasonable efforts to maintain a shelf registration statement for the sale of
Registrable Securities until the fourth anniversary of the Commencement Date.


(d)            Priority on Demand Registration. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the Company
shall include in such registration prior to the inclusion of any securities
which are not Registrable Securities the number of Registrable Securities
requested to be included which, in the opinion of such underwriters, can be
sold, without any such adverse effect.


(e)            Restrictions on Demand Registration. The Company shall not be
obligated to effect any Demand Registration within 180 days after the effective
date of a previous registration in which Registrable Securities were included
pursuant to Section 3. The Company may postpone, for up to 90 days from the date
of the request, the filing or the effectiveness of a registration statement for
a Demand Registration if the Company’s board of directors determines in its
reasonable good faith judgment that such Demand Registration would reasonably be
expected to have a material adverse effect on any proposal or plan by the
Company or any Subsidiary to engage in any material acquisition of assets or
stock (other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization or similar
transaction or would require the Company to disclose any material nonpublic
information which would reasonably be likely to be materially detrimental to the
Company and its Subsidiaries; provided that in such event, the Majority Holders
shall be entitled to withdraw such request, and if such request is withdrawn,
such Demand Registration shall not count as a Demand Registration hereunder and
the Company shall pay all Registration Expenses in connection with such
registration. The Company may delay a Demand Registration hereunder only once in
any twelve-month period.


(f)            Selection of Underwriters. The Company shall have the right to
select the investment banker(s) and manager(s) to administer the offering,
subject to consultation with and the approval of the Majority Holders, which
approval shall not be unreasonably withheld or delayed.

 
-4-

--------------------------------------------------------------------------------

 

(g)            Other Registration Rights. The Company represents and warrants
that it is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company.


Section 3.               Piggyback Registrations.


(a)            Right to Piggyback. Following the Commencement Date, whenever the
Company proposes to register any of its securities under the Securities Act
(other than (i) pursuant to a Demand Registration, (ii) in connection with
registrations on Form S-4 or S-8 promulgated by the Securities and Exchange
Commission or any successor or similar forms, (iii) in connection with a Rule
145 transaction, or (iv) in connection with registrations on any registration
form that does not permit secondary sales or does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of Registrable Securities) and the registration form to be
used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to the Shareholders
of its intention to effect such Piggyback Registration and, subject to the terms
of Section 3(c) and Section 3(d), shall include in such Piggyback Registration
(and in all related registrations or qualifications under blue sky laws and in
any related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 20 days after
delivery of the Company’s notice; provided, that the Shareholders shall not be
entitled to have Registrable Securities included in more than four Piggyback
Registrations.


(b)            Piggyback Expenses. The Registration Expenses of the Shareholders
shall be paid by the Company in all Piggyback Registrations, whether or not any
such registration became effective.


(c)            Priority on Primary Registrations. If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, and (iii) third,
other securities requested to be included in such registration which, in the
opinion of the underwriters, can be sold without any such adverse effect.


(d)            Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
requesting such registration, (ii) second, the number of Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such securities on the basis of the number of securities so requested
to be included therein, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.

 
-5-

--------------------------------------------------------------------------------

 

(e)            Right to Terminate Registration. Subject to the terms of this
Agreement, the Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 3 whether or not the
Shareholders have elected to include securities in such registration. The
Registration Expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 6.


Section 4.               Holdback Agreements.


(a)            The Shareholders. If requested by the Company, the Shareholders
shall enter into lock-up agreements with the managing underwriter(s) of an
underwritten Public Offering in such form as agreed to by the Shareholders. In
the absence of any such lock-up agreement, the Shareholders agree as follows:


(i)             in connection with all underwritten Public Offerings with
respect to which the Company has complied with its obligations hereunder, each
Shareholder agrees, if and to the extent (i) requested by the managing
underwriter of such underwritten offering and (ii) notwithstanding Section 4(b),
all of the Company’s named executive officers and directors execute agreements
identical to those referred to in this Section 4(a), that they shall not (A)
offer, sell, contract to sell, pledge or otherwise dispose of (including sales
pursuant to Rule 144), directly or indirectly, any capital stock of the Company
(including capital stock of the Company that may be deemed to be owned
beneficially by the Shareholders in accordance with the rules and regulations of
the Securities and Exchange Commission) (collectively, “Securities”), (B) enter
into a transaction which would have the same effect as described in clause (A)
above, (C) enter into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences or ownership of any
Securities, whether such transaction is to be settled by delivery of such
Securities, in cash or otherwise (each of (A), (B) and (C) above, a "Sale
Transaction"), or (D) publicly disclose the intention to enter into any Sale
Transaction, from the date on which the Company gives notice to the Shareholders
of the circulation of a preliminary or final prospectus for such Public Offering
(which date must be no earlier than 14 days prior to the date such Public
Offering is expected to commence) to the date that is 90 days following the date
of the final prospectus for such Public Offering (a “Holdback Period”), unless
the underwriters managing such Public Offering otherwise agree in writing; and


(ii)            in the event that (A) the Company issues an earnings release or
discloses other material information or a material event relating to the Company
and its Subsidiaries occurs during the last 17 days of the Holdback Period or
(B) prior to the expiration of the Holdback Period, the Company announces that
it will release earnings results during the 16-day period beginning upon the
expiration of such period, then to the extent necessary for a managing or
co-managing underwriter of a registered offering hereunder to comply with FINRA
Rule 2711(f)(4), the Holdback Period shall be extended until 18 days after the
earnings release or disclosure of other material information or the occurrence
of the material event, as the case may be (a “Holdback Extension”).

 
-6-

--------------------------------------------------------------------------------

 

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of such period, including any Holdback Extension.


(b)            The Company. The Company (i) shall not file any registration
statement for a Public Offering or cause any such registration statement to
become effective during any Holdback Period, as extended during any Holdback
Extension, and (ii) shall use its reasonable best efforts to cause each of its
directors and executive officers, to agree not to effect any Sale Transaction
during any Holdback Period (as extended by any Holdback Extension), except as
part of such underwritten registration, if otherwise permitted, unless the
underwriters managing the Public Offering otherwise agree in writing.


Section 5.               Registration Procedures.


(a)            Whenever the Shareholders have requested that any Registrable
Securities be registered pursuant to this Agreement, the Company shall use its
reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company shall as expeditiously as possible:


(i)             in accordance with the Securities Act and all applicable rules
and regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the Majority Holders copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);


(ii)            notify the Shareholders of (A) the issuance by the Securities
and Exchange Commission of any stop order suspending the effectiveness of any
registration statement or the initiation of any proceedings for that purpose,
(B) the receipt by the Company or its counsel of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (C) the effectiveness of each registration statement filed
hereunder;


(iii)           prepare and file with the Securities and Exchange Commission
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for a period ending when all of the securities
covered by such registration statement have been disposed of in accordance with
the intended methods of distribution by the sellers thereof set forth in such
registration statement (but not in any event before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 
-7-

--------------------------------------------------------------------------------

 

(iv)           furnish to the Shareholders such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus),
each Free Writing Prospectus and such other documents as the Shareholders may
reasonably request in order to facilitate the disposition of the Registrable
Securities;


(v)            use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Shareholders reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities (provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (B) consent to general service
of process in any such jurisdiction or (C) subject itself to taxation in any
such jurisdiction);


(vi)           notify the Shareholders (A) promptly after it receives notice
thereof, of the date and time when such registration statement and each
post-effective amendment thereto has become effective or a prospectus or
supplement to any prospectus relating to a registration statement has been filed
and when any registration or qualification has become effective under a state
securities or blue sky law or any exemption thereunder has been obtained, (B)
promptly after receipt thereof, of any request by the Securities and Exchange
Commission for the amendment or supplementing of such registration statement or
prospectus or for additional information, and (C) at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of the Majority Holders, the Company shall prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading; provided, that at any time, upon written
notice to the Shareholders and for a period not to exceed 60 days thereafter
(the “Suspension Period”), the Company may delay the filing or effectiveness of
any registration statement or suspend the use or effectiveness of any
registration statement (and the Shareholders hereby agree not to offer or sell
any Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company reasonably believes that there is or may be in
existence material nonpublic information or events involving the Company, the
failure of which to be disclosed in the prospectus included in the registration
statement could result in a Violation;

 
-8-

--------------------------------------------------------------------------------

 

(vii)          use reasonable best efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if not so listed, to be listed on a
securities exchange;


(viii)         use reasonable best efforts to provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such registration statement;


(ix)           enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the Majority Holders or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, effecting a stock split, combination of shares,
recapitalization or reorganization);


(x)             make available for inspection by the Shareholders, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
Shareholder or underwriter, all financial and other records, pertinent corporate
and business documents and properties of the Company as shall be necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;


(xi)           take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any Demand Registration or Piggyback
Registration hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, shall not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;


(xii)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make generally available to its security holders, as soon as practicable, a
consolidated earnings statement meeting the requirements of Rule 158 under the
Securities Act (which need not be audited) for the twelve-month period (A)
commencing at the end of any fiscal quarter in which Registrable Securities are
sold to underwriters in a firm commitment or best efforts Public Offering or (B)
if not sold to underwriters in such an offering, beginning with the first month
of the Company’s first fiscal quarter commencing after the effective date of the
registration statement;

 
-9-

--------------------------------------------------------------------------------

 

(xiii)         permit the Shareholders (to the extent the Shareholders might be
deemed to be an underwriter or controlling persons of the Company), to consult
in the preparation of such registration or comparable statement and to consider
language provided by any of the Shareholders for insertion therein, which in the
reasonable judgment of the Shareholders and their counsel should be included;
provided that the Company shall be entitled to include or omit any such language
from any registration or comparable statement (in its sole discretion);


(xiv)         in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;


(xv)          use its reasonable best efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities;


(xvi)         cooperate with the Shareholders and the managing underwriter or
agent, if any, to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legends) representing securities to be sold under
the registration statement and enable such securities to be in such
denominations and registered in such names as the managing underwriter, or
agent, if any, or the Shareholders may request;


(xvii)        cooperate with the Shareholders and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;


(xviii)       use its reasonable best efforts to make available the executive
officers of the Company to participate with the Shareholders and any
underwriters in any “road shows” in connection with the methods of distribution
for the Registrable Securities;


(xix)          use its reasonable best efforts to obtain one or more cold
comfort letters from the Company’s independent public accountants in customary
form and covering such matters of the type customarily covered by cold comfort
letters as the Majority Holders reasonably requests; and


(xx)           use its reasonable best efforts to provide a legal opinion of the
Company’s outside counsel, dated the effective date of such registration
statement (and, if such registration includes an underwritten Public Offering,
dated the date of the closing under the underwriting agreement), the
registration statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions of such nature and reasonably satisfactory
to the Shareholders, which opinion shall be addressed to the underwriters and
the Shareholders.

 
-10-

--------------------------------------------------------------------------------

 

(b)            The Company shall not undertake any voluntary act that could be
reasonably expected to cause a Violation or result in delay or suspension under
Section 5(a)(vi). During any Suspension Period, and as may be extended
hereunder, the Company shall use its reasonable best efforts to correct or
update any disclosure causing the Company to provide notice of the Suspension
Period and to file and cause to become effective or terminate the suspension of
use or effectiveness, as the case may be, the subject registration statement. In
the event that the Company shall exercise its right to delay or suspend the
filing or effectiveness of a registration hereunder, the applicable time period
during which the registration statement is to remain effective shall be extended
by a period of time equal to the duration of the Suspension Period. The Company
may extend the Suspension Period for an additional consecutive 60 days with the
consent of the Majority Holders, which consent shall not be unreasonably
withheld. If so directed by the Company, the Shareholders shall (i) not offer to
sell any Registrable Securities pursuant to the registration statement during
the period in which the delay or suspension is in effect after receiving notice
of such delay or suspension and (ii) use its reasonable best efforts to deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in the Shareholders’ possession, of the prospectus relating to such
Registrable Securities current at the time of receipt of such notice.


Section 6.               Registration Expenses.


(a)            The Company’s Obligation. All expenses incident to the Company’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed. Each Person that
sells securities pursuant to a Demand Registration or Piggyback Registration
hereunder shall bear and pay all underwriting discounts and commissions
applicable to the securities sold for such Person’s account.


(b)            Shareholders. To the extent Registration Expenses are not
required to be paid by the Company, the Shareholders shall pay those
Registration Expenses allocable to the registration of the Shareholders’
securities included in any registration statement pro rata, and any Registration
Expenses not so allocable shall be borne by all sellers of securities included
in such registration in proportion to the aggregate selling price of the
securities to be so registered.

 
-11-

--------------------------------------------------------------------------------

 

Section 7.               Indemnification and Contribution.


(a)            By the Company. The Company shall indemnify, defend and hold
harmless the Shareholders, the Shareholders’ officers, directors, employees,
members, partners, agents and representatives, and each Person who controls any
Shareholder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) (the “Indemnified Parties”) for, from and against all
losses, claims, actions, damages, liabilities and expenses (including with
respect to actions or proceedings, whether commenced or threatened, and
including reasonable attorney fees and expenses) caused by, resulting from,
arising out of, based upon or related to any of the following statements,
omissions or violations (each a “Violation”) by the Company: (i) any untrue
statement or alleged untrue statement of material fact contained in (A) any
registration statement, prospectus, preliminary prospectus or Free-Writing
Prospectus, or any amendment thereof or supplement thereto or (B) any
application or other document or communication (in this Section 7, collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Company shall indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties.


(b)            By Each Shareholder. In connection with any registration
statement in which any Shareholder is participating, the Shareholders shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, shall indemnify and defend
the Company, its officers, directors, employees, agents and representatives, and
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) for, from and against any
losses, claims, damages, liabilities and expenses resulting from any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by the
Shareholders; provided that the obligation to indemnify shall be limited to the
net amount of proceeds received by the Shareholders from the sale of Registrable
Securities pursuant to such registration statement.

 
-12-

--------------------------------------------------------------------------------

 

(c)            Claim Procedure. Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld, conditioned or delayed). An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the conflicted
indemnified parties shall have a right to retain one separate counsel, chosen by
the holders of a majority of the Securities included in the registration if the
Shareholders are the indemnified parties, at the expense of the indemnifying
party.


(d)            Contribution. If the indemnification provided for in this Section
7 is held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party shall contribute to the amounts
paid or payable by such indemnified party as a result of such loss, claim,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, claim, damage, liability or action as well as any other
relevant equitable considerations; provided that the maximum amount of liability
in respect of such contribution shall be limited, in the case of the
Shareholders, to an amount equal to the net proceeds actually received by the
Shareholders from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 
-13-

--------------------------------------------------------------------------------

 

(e)            Release. No indemnifying party shall, except with the consent of
the indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof, the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.


(f)             Non-exclusive Remedy; Survival. The indemnification and
contribution provided for under this Agreement shall be in addition to any other
rights to indemnification or contribution that any indemnified party may have
pursuant to law or contract and shall remain in full force and effect regardless
of any investigation made by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and shall
survive the transfer of Registrable Securities and the termination or expiration
of this Agreement.


Section 8.               Underwritten Registrations.


(a)            Participation. No Person may participate in any registration
hereunder which is underwritten unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to any over-allotment or
“green shoe” option requested by the underwriters; provided that the
Shareholders shall not be required to sell more than the number of Registrable
Securities the Shareholders have requested to include) and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided that the Shareholders shall not be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding the Shareholders and the Shareholders’
intended method of distribution) or to undertake any indemnification obligations
to the Company or the underwriters with respect thereto that are materially more
burdensome than those provided in Section 7. The Shareholders shall execute and
deliver such other agreements as may be reasonably requested by the Company and
the lead managing underwriter(s) that are consistent with the Shareholders’
obligations under Section 4, Section 5 and this Section 8(a) or that are
necessary to give further effect thereto. To the extent that any such agreement
is entered into pursuant to, and consistent with, Section 4 and this Section
8(a), the respective rights and obligations created under such agreement shall
supersede the respective rights and obligations of the Shareholders, the Company
and the underwriters created pursuant to this Section 8(a).


(b)            Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section 5(a)(ii) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 8(b) to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 5(a)(vi).

 
-14-

--------------------------------------------------------------------------------

 

Section 9.               Current Public Information. At all times after the date
hereof, during which Registrable Securities remain outstanding, the Company
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act. During any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, the Company shall make available to any
Shareholder or beneficial owner of Registrable Securities in connection with any
sale thereof and any prospective purchaser of such Registrable Securities from
such Shareholder or beneficial owner, the information required by Rule 144 under
the Securities Act in order to permit resales of such Registrable Securities
pursuant to Rule 144 under the Securities Act.


Section 10.             Transfer of Registrable Securities.


(a)            Legend. Each certificate evidencing any Registrable Securities
and each certificate issued in exchange for or upon the transfer of any
Registrable Securities (unless such Registrable Securities would no longer be
Registrable Securities after such transfer) shall be stamped or otherwise
imprinted with a legend in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF OCTOBER 25, 2010 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”), JEN
I, L.P. AND JEN RESIDENTIAL LP. A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT
WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST. THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE
OFFERED OR SOLD EXCEPT IN COMPLIANCE THEREWITH.”


The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof. The legend set forth above
shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.


Section 11.             General Provisions.


(a)            Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and the Majority Holders. The failure or
delay of any Person to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such Person thereafter to enforce each and every provision of this
Agreement in accordance with its terms. A waiver or consent to or of any breach
or default by any Person in the performance by that Person of his, her or its
obligations under this Agreement shall not be deemed to be a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person under this Agreement.

 
-15-

--------------------------------------------------------------------------------

 

(b)            Remedies. The parties to this Agreement shall be entitled to
enforce their rights under this Agreement specifically (without posting a bond
or other security), to recover damages caused by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto agree and acknowledge that a breach of this Agreement
would cause irreparable harm and money damages would not be an adequate remedy
for any such breach and that, in addition to any other rights and remedies
existing hereunder, any party shall be entitled to specific performance and/or
other injunctive relief from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent violation of the provisions of this Agreement.


(c)            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited,
invalid, illegal or unenforceable in any respect under any applicable law or
regulation in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.


(d)            Entire Agreement. Except as otherwise provided herein, this
Agreement contains the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties
hereto, written or oral, which may have related to the subject matter hereof in
any way.


(e)            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. Except as expressly permitted hereby, no assignment of this Agreement
or of any rights or obligations hereunder may be made (by operation of law or
otherwise) by (a) the Company without the prior written consent of the Majority
Holders or (b) any Shareholder without the prior written consent of the Company,
and any attempted assignment without the required consents shall be void.
Notwithstanding the foregoing, the Company shall be permitted to assign this
Agreement in connection with any consolidation or merger of the Company or
Avatar Properties Inc. with or into another Person.


(f)            Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed given
when delivered personally or when telecopied, or five Business Days after
deposit in the mail, if sent by registered mail, return receipt requested, or
the next Business Day after deposit with a guaranteed overnight delivery or
courier service, to the parties at the following addresses (or such other
addresses as shall be changed by a like notice), except as expressly provided in
this Agreement:

 
-16-

--------------------------------------------------------------------------------

 

If to the Company, to:


Avatar Holdings Inc.
201 Alhambra Circle, Suite 1200
Coral Gables, FL 33134
 
Attention:
General Counsel



With a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
 
Attention:
Simeon Gold

Jon-Paul Bernard


and to:


Akerman Senterfitt LLP
One Southeast Third Avenue, 25th Floor
Miami, FL 33131
 
Attention:
Stephen K. Roddenberry



If to the Shareholders, to:


JEN I, L.P.
c/o JEN Partners, LLC
551 Madison Avenue, Suite 300
New York, NY 10022


and


JEN Residential LP
c/o JEN Partners, LLC
551 Madison Avenue, Suite 300
New York, NY 10022

 
-17-

--------------------------------------------------------------------------------

 

With a copy to:


Jones Day
222 East 41st Street
New York, New York 10017
 
Attention:
Steven C. Koppel

Andrew M. Levine


(g)            Business Days. If any time period for giving notice or taking
action hereunder expires on a day that is not a Business Day, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.


(h)            Governing Law. This Agreement and any claim, demand, dispute,
controversy, action or cause of action (i) arising out of or relating to this
Agreement or any ancillary agreement (including the existence, validity,
interpretation or breach hereof or thereof) or (ii) in any way connected with or
related or incidental to the dealings of the parties hereto in respect of this
Agreement, any ancillary agreement, or any of the transactions contemplated
hereby and thereby, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity, statute or otherwise (each, a “Dispute”)
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and performed in such state, without
regard to the principles of conflicts of laws thereof (other than Section 5-1401
of the New York General Obligations Law).


(i)            WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


(j)            Jurisdiction; Consent to Service of Process; Waiver. The parties
hereto hereby irrevocably submit to the exclusive jurisdiction of any federal or
state court located within the State of New York over any dispute arising out of
or relating to this Agreement and each party hereby irrevocably agrees that all
claims in respect of such dispute or any suit, action or proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 
-18-

--------------------------------------------------------------------------------

 

(k)            Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement. The use of the word “including” in this Agreement shall be by
way of example rather than by limitation. Each of the parties hereto hereby
consents to process being served by any party to this Agreement in any suit,
action or proceeding by delivery of a copy thereof in accordance with the
provisions of Section 11(f).


(l)            No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.


(m)            Counterparts. This Agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.


(n)            Electronic Delivery. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.


(o)            Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each party shall execute and deliver any
additional documents and instruments reasonably requested by any other party and
perform any additional acts that may be reasonably necessary or appropriate to
effectuate and perform the provisions of this Agreement and the transactions
contemplated hereby.


* * * * *

 
-19-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
AVATAR HOLDINGS INC.
       
By:
/s/ Patricia Kimball Fletcher
 
Name: 
Patricia Kimball Fletcher
 
Title:
Executive Vice President
       
JEN I, L.P.
       
By:
/s/ Reuben S. Leibowitz
 
Name:
Reuben S. Leibowitz
 
Title:
Managing Member
       
JEN RESIDENTIAL LP
       
By:
/s/ Reuben S. Leibowitz
 
Name:
Reuben S. Leibowitz
 
Title:
Managing Member



[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------